Citation Nr: 1508501	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-27 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) home loan benefits.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The appellant had service in the United States Army Reserve from April 29, 1980 to April 28, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Atlanta Regional Loan Center in Atlanta, Georgia, which denied entitlement to VA home loan benefits.  


FINDINGS OF FACT

1.  The appellant served in the United States Army Reserve from April 29, 1980 to April 28, 1986, received an honorable discharge, and was not discharged because of a service-connected disability. 

2.  The appellant did not receive any active or inactive duty points during his period of Reserve service from April 29, 1982 to April 28, 1986.

3.  The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan guaranty benefits.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. 
§§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA. 

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. 
§ 3701(b).  In this case, the appellant did not have active duty service and does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1) (2014). 

As pertinent to this case, the term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).  

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

The record reflects that, in July 2012, the appellant's request for a Certificate of Eligibility for Loan Guaranty Benefits was denied because he did not have the minimum six years of service required for eligibility to receive such a Certificate.

As noted above, the appellant served in the U.S. Army Reserve from April 29, 1980 to April 28, 1986.  The appellant's April 1986 discharge orders reflect that he received an honorable discharge upon expiration of the term of obligated service.  Thus, the evidence does not show that the appellant was discharged for a service-connected disability.  

The Board notes that the appellant contends that he did indeed complete six years of service with the Army Reserve, thereby fulfilling the required six years of service.  However, in order for a year of service to be credited toward the six-year service requirement, at least one Active Duty or Inactive Duty point is required during each year in order to be credited as service. 

Membership points may be earned by Reservists or Guardsmen for being on the rolls whether the member participates in drill or not.  Years in which only Membership points are earned do not count towards meeting the six-year service requirement. 

In this case, a February 2012 Memorandum from the Department of the Army shows that the appellant received Active or Inactive Duty points during each year from April 29, 1980 to April 28, 1982.  From April 29, 1982 to April 28, 1986, only Membership points are shown, and there is no evidence that the appellant drilled or trained during those years.  Therefore, as a matter of law, these latter years (from April 29, 1982 to April 28, 1986) are not creditable towards the minimum service requirements for the Home Loan benefit.  Thus, even though the appellant completed six years of Reserve service, several of those years do not qualify as creditable years for home loan benefits purposes.   

Accordingly, the appellant's service does not qualify him for "veteran" status, and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  While the Board recognizes that the appellant was previously granted such a loan in November 1995, the Board concurs with the agency of original jurisdiction in this matter, in that such a loan should not have been authorized at that time.  Thus, the appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.   

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan guaranty benefits.  Thus, the claim of entitlement to VA home loan guaranty benefits must be denied.  Sabonis, 6 Vet. App. 426. 


ORDER

Entitlement to VA home loan guaranty benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


